UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: November 30, 2014 Commission File Number 000-53121 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNoþ As of January 12, 2015, there were outstanding 5,835,402 shares of common stock, no par value. Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2014 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A.Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 ROSEWIND CORPORATION Balance Sheets November 30, August 31, Assets (unaudited) Current Assets: Cash $ $ Prepaid asset Total current assets Property and equipment, net Other Assets: Security deposits Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable, related party Loans payable to related party Total current liabilities Shareholders’ equity (deficit): Preferred stock, no par value; 5,000,000 shares authorized, no shares issued and outstanding — — Common stock, no par value; 300,000,000 shares authorized, 5,835,402 and 5,735,402 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity (deficit) ) ) Total liabilities and shareholders' equity (deficit) $ $ See accompanying notes to financial statements 3 ROSEWIND CORPORATION Statements of Operations (Unaudited) For the Three Months Ended November 30, Revenue $ — $ — Operating expenses: Professional fees Contributed services, related party (Note 3) General and administrative Total operating expenses Loss from operations ) ) Other Income (Expense) Other income — — Interest expense ) ) Total other expenses ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to financial statements 4 ROSEWIND CORPORATION Statements of Changes in Shareholders' Equity (Deficit) Additional Common Common Stock Paid-in Stock Accumulated Total Shares Amount Capital Subscription Deficit Equity Balance at September 1, 2013 $ ) $ ) Issuance of common stock subscription on September 3, 2013 — ) — — Office space contributed by an officer — Services contributed by an officer — Common stock issuance for cash on March 17, 2014 at $0.15 per share — — — Common stock issued in exchange for services March 20, 2014 valued at $0.15 per share — — — Common stock issuance for cash on May 8, 2014 at $0.15 per share — — — Conversion of $90,000 secured note into common stock March 19, 2014 valued at $0.15 per share — — — Net Loss year ended August 31, 2014 — (61,723 ) (61,723 ) Balance at August 31, 2014 — (630,427 ) (44,989 ) Common stock issuance for cash on September 19, 2014 (unaudited) — — — Office space contributed by an officer (unaudited) — Services contributed by an officer (unaudited) — Net Loss quarter endedNovember 30, 2014 (unaudited) — (15,754 ) ) Balance at November 30, 2014 (unaudited) $ $ $ — $ ) $ ) See accompanying notes to financial statements 5 ROSEWIND CORPORATION Statements of Cash Flows (Unaudited) For the Three Months Ended November 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense Contributed capital to fundexpenses Changes in operating assets and liabilities: (Increase) decrease in prepaid services ) ) Increase (decrease) in accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for fixed assets — — Net cash used in investing activities — — Cash flows from financing activities: Proceeds from the sale of common stock — Proceeds from related party loans Payments on related party loans — — Net cash provided by financing activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — Interest $ — $ — NON CASH INVESTING AND FINANCING ACTIVITIES: See accompanying notes to financial statements 6 ROSEWIND CORPORATION Notes to Unaudited Financial Statements Note 1:Basis of Presentation The accompanying unaudited financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim financial statements be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its Form 10-K.Operating results for the three months ended November 30, 2014 are not necessarily indicative of the results that may be expected for the year ending August 31, 2015. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has had losses since inception, has an accumulated deficit and has a limited operating history.These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. Note 3:Related Party Transactions As of November 30, 2014, the Company has a secured promissory note to the sole officer and director for $31,993 for working capital.The loan carries a 6% interest rate, matures on demand and is secured by the sailing vessel.During the year ended August 31, 2014, the Company converted $90,000 of the secured promissory note into 600,000 shares of common stock. Accrued interest payable on the loan totaled $18,070 as of November 30, 2014. For the three month period ended November 30, 2014 the sole officer of the Company contributed services a (nd rent valued at $1,650. This amount has been booked to additional paid in capital. Note 4:Equity Stock Transactions During the three months ended November 30, 2014 the Company issued 100,000 shares of common stock for cash of $15,000. 7 ROSEWIND CORPORATION Notes to Unaudited Financial Statements Note 5:Subsequent Events The Company has evaluated all subsequent events through the date that the financial statements were issued, per the requirements of ASC Topic 855, and has determined that there are no events to report. 8 ROSEWIND CORPORATION Part I. Item 2.Management’s Discussion and Analysis of Financial Conditions and Results of Operations Forward-looking statements The following discussion should be read in conjunction with the financial statements of Rosewind Corporation (the “Company”), which are included elsewhere in this Form 10-Q. This Quarterly Report on Form10-Q contains forward-looking information. Forward-looking information includes statements relating to future actions, future performance, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other such matters of the Company. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. Forward-looking information may be included in this Quarterly Report on Form10-Q or may be incorporated by reference from other documents filed with the Securities and Exchange Commission (the “SEC”) by the Company. You can find many of these statements by looking for words including, for example, “believes”, “expects”, “anticipates”, “estimates” or similar expressions in this Quarterly Report on Form10-Q or in documents incorporated by reference in this Quarterly Report on Form10-Q. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events. We have based the forward-looking statements relating to our operations on our management’s current expectations, estimates and projections about our Company and the industry in which we operate. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In particular, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate. Accordingly, our actual results may differ materially from those contemplated by these forward-looking statements. Any differences could result from a variety of factors, including, but not limited to general economic and business conditions, competition, and other factors. Financial Condition and Results of Operation The Company’s mission is to teach offshore sailing. Our philosophy is that people learn to sail across oceans best by direct experience. The “learn by doing experience” will enable the successful graduate to enjoy offshore cruising at a reduced level of risk by methodically preparing themselves and their boat. During June of 2008 we completed a two week training voyage with a student on a "share expense" basis. This voyage was for Nelson, New Zealand to Noumea, New Caledonia. No net revenue was generated. We confirmed the viability of our curriculum and we received a positively worded testimonial letter from the non-related third party student. We conducted our second student training voyage in April 2009, a third during July of 2012, a fourth during 2013, and a fifth training voyage in May 2014. Net revenue of $6,250 was earned for all the voyages. All students have beennon-related third parties. 9 Our net loss decreased by $753 or 5% to $15,754 from $16,507 for the three month period ended November 30, 2014 compared withthe prior year three month period ended November 30, 2013. This was primarily attributed to boat repair and maintenance and docking fees decreasing offset by professional fees and management expense increasing.Interest expense also decreased over the prior year as a result of the decrease in the balance on the note payable. Liquidity and Capital Resources At November 30, 2014, we had $8,996 in cash and a working capital deficit of$(45,924). As of the date of this report our liquidity and capital resources continue to decline and our ability to generate student revenue remains unproven. Item 3. Quantitative and Qualitative Disclosures About Market Risk No response required. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our disclosure controls and procedures are designed to ensure that information required to be disclosed in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the United States Securities and Exchange Commission. Our Chief Executive Officer has reviewed the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-14(c) and 15d-14(c)) within the end of the period covered by this Quarterly Report on Form 10-Q and has concluded that the disclosure controls and procedures are effective to ensure that material information relating to the Company is recorded, processed, summarized, and reported in a timely manner. There were no changes in our internal controls or in other factors that could materially affect these controls subsequent to the last day they were evaluated by our Chief Executive Officer, who is our principal executive officer and our principal financial officer. 10 Changes in Internal Controls over Financial Reporting There have been no changes in our internal control over financial reporting during the last quarterly period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Part II. Other Information Item 1 -Legal Proceedings. No response required. Item 1A.Risk Factors WE UTILIZE OUR U.S.COAST GUARD DOCUMENTED VESSELL TO TRAIN STUDENT S OF OUR SAILING SCHOOL. WE HAVE IDENTIFIED AND WE BELIEVE WE ARE IN COMPLIANCE WITH THE APPLICABLE DOCUMENTATION AND REGISTRATION REQUIREMENTS OF THE U.S. COAST GUARD AND THE FEDERAL TRANSPORTATION AND COMMUNICATIONS COMMISSIONS. The documents and registrations we now have are believed sufficient. We havehad discussions with the Coast Guard to verify that our students will be considered as crew on our US Coast Guard Documented vessel while in passage from a port in one foreign country to a port in a different foreign country. Under US Coast Guard policy, we need not obtain any additional foreign certification or licensing on our vessel to undertake this type of passage with student crew aboard. We have no present plan, and there is no foreseeable future need to apply to any foreign government for any type of document, registration, certification, or license, commercial or otherwise for our vessel. Securing and maintaining any additional licenses, should such be deemed necessary by any governmental jurisdiction for commercial use of our sailing vessel will be expensive and time consuming. Should this or any related, but presently unforeseen, requirement significantly delay or prevent us from generating revenue from our vessel and planned operations, then our cash reserves could become significantly depleted. An unfavorable outcome in connection with these risks will likely cause an investor to lose his entire investment. SINCE WE HAVE LIMITED REVENUES AND OUR COMPANY IS NEW AND HAS ONLY RECENTLY COMMENCED PLANNED OPERATIONS, WE WILL NOT BE ABLE TO GENERATE SIGNIFICANT REVENUE IN THE NEAR FUTURE. FURTHER, THERE IS NO ASSURANCE THAT WE WILL EVER GENERATE SIGNIFICANT REVENUE. WE HAVE NOT GENERATED SIGNIFICANT REVENUE SINCE INCEPTION AND WE HAVE EXPERIENCED LOSSES SINCE INCEPTION. FAILURE TO GENERATE SUFFICIENT REVENUE TO PAY EXPENSES AS THEY COME DUE WILL RESULT IN THE FAILURE OF OUR COMPANY AND THE COMPLETE LOSS OF ANY MONEY INVESTED TO PURCHASE OUR SHARES. We estimate that our present cash is not sufficient to sustain our business. Should student revenues not materialize as planned our business will need to find sources of cash to sustain operations. In the event that we are unable to find sufficient cash to sustain operations we would be forced to close our business and any investment in our shares would be a total loss. 11 AS A PUBLIC COMPANY, OUR FUTURE COST OF DOING BUSINESS WILL LIKELY INCREASE BECAUSE OF NECESSARY EXPENSES WHICH INCLUDE, BUT ARE NOT LIMITED TO, ANNUAL AUDITS, LEGAL COSTS, SEC REPORTING COSTS, COSTS OF A TRANSFER AGENT AND THE COSTS ASSOCIATED WITHFEES AND COMPLIANCE. FURTHER, OUR MANAGEMENT MAY NEED TO INVEST SIGNIFICANT TIME AND ENERGY TO STAY CURRENT WITH THE PUBLIC COMPANY RESPONSIBILITIES OF OUR BUSINESS AND WILL THEREFORE HAVE LITTLE TIME AVAILABLE TO APPLY TO OTHER TASKS NECESSARY TO OUR SURVIVAL. IT IS POSSIBLE THAT THE BURDEN OF OPERATING AS A PUBLIC COMPANY WILL CAUSE US TO FAIL TO ACHIEVE PROFITABILITY. IF WE EXHAUST OUR FUNDS, OUR BUSINESS WILL FAIL AND OUR INVESTORS WILL LOOSE ALL MONEY INVESTED IN OUR STOCK. We estimate that remaining a public company will cost us in excess of $25,000 annually. This is in addition to all of the other cost of doing business. Therefore, it is essential that we grow our business rapidly to achieve profits and maintain adequate cash flow to pay the cost of remaining public. If we fail to pay public company costs, as such costs are incurred, we will become delinquent in our reporting obligations and our shares may no longer remain qualified for quotation on a public market. WE ARE AT AN EARLY STAGE OF DEVELOPMENT.WE HAVE BEGUN TO MARKET BUT HAVE NOT YET GENERATED SIGNIFICANT REVENUES.IF WE ARE UNSUCCESSFUL IN MARKETING OUR SERVICE, OUR SECURITIES MAY BE ILLIQUID OR WORTHLESS. Our operations to date have consisted primarily of acquiring, refitting and relocating our sailing vessel. An ongoing commitment of substantial resources to refit and maintain our vessel with safety equipment is required to operate as a training vessel. We do not know if we will be able to complete these tasks. We havelocated only three paying students fortraining aboard our vessel. Accordingly, we do not know if and when we will generate significant revenue. Because of these uncertainties, we might never generate enough revenue to allow shareholders to recoup and profit from their investment. SINCE WE HAVE A HISTORY OF OPERATING LOSSES AND EXPECT EXPENSES AND LOSSES TO INCREASE IN THE NEAR TERM, WE DO NOT KNOW IF WE WILL EVER BECOME PROFITABLE OR THAT OUR INVESTORS WILL EVER RECOUP OR PROFIT FROM THEIR INVESTMENT IN OUR SHARES. As of November 30, 2014, we have an accumulated deficit of $646,181. Since inception we have earned no significant revenues. We expect expenses and losses to increase in the near term as we fund yacht maintenance, yacht upgrades and incur general and administrative and marketing expenses. We expect to continue to incur substantial operating losses unless and until sailing school operations generate sufficient revenues to fund continuing operations. As a result, investors might never recoup their investment or profit from their investment in our shares. SINCE OUR SUCCESS IS DEPENDENT ON COMPLETION OFKEY TASKSINCLUDING MARKETING AND THE INTRODUCTION OF OUR SERVICES INTO A LIMITED AND SPECIALIZED MARKET, AND SINCE WE HAVE EXPERIENCE SETBACKS AND DISAPPOINTING RESULTS TO DATE, WE DO NOT KNOW IF WE WILL BE ABLE TO COMPLETE OUR KEY TASKS. The actual results, if any, of marketing efforts and planned operations are difficult to predict and will vary dramatically due to factors we cannot presently control or predict. These factors could include, the world economy, weather, political instability, health risks in countries where students of the sailing school are required to rendezvous with our yacht, fluctuations in the value of local currency and fluctuations in availability of port facilities, airline fares, diesel fuel, repair parts, skilled technicians and various other factors potentially detrimental to planned operations that may arise without notice. Loss of the services of our President could force operations to be delayed or suspended. Our failure to achieve marketing and operational objectives will mean that investors will not be able to recoup their investment or to receive a profit on their investment. 12 WE WILL CONTINUE TO REQUIRE SUBSTANTIAL ADDITIONAL FUNDS FOR GENERAL AND ADMINISTRATIVE, REPAIRS, TRAVEL,SUPPLIES AND MARKETING COSTS. WE MIGHT NOT BE ABLE TO OBTAIN ADDITIONAL FUNDING ON ACCEPTABLE TERMS, IF AT ALL. WITHOUT ADDITIONAL FUNDING, WE WILL FAIL. We will require substantial additional funds to achieve self-sustaining operation of our sailing school. We may seek further funding through public or private equity or debt financings, collaborative arrangements with sailboat charter groups or agents or from other sources. Further equity financings may substantially dilute shareholders' investment in our shares. If we cannot obtain the required additional funding, then investors will not be able to recoup their investment or to profit from their investment. In addition, we have limited experience in marketing and sales and we intend to develop only a very limit sales and marketing infrastructure to commercialize our service. SINCE WE HAVE ONLY ONE DIRECTOR WHO ALSO SERVES AS OUR PRESIDENT, CHIEF FINANCIAL OFFICER AND SECRETARY, DECISIONS WHICH AFFECT THE COMPANY WILL BE MADE BY ONLY ONE INDIVIDUAL. FURTHER, THE SON OF OUR SOLE DIRECTOR, PRESIDENT, CHIEF FINANCIAL OFFICER AND SECRETARY, IS A SHAREHOLDER AND HAS SERVED AS OUR CAPTAIN. IT IS LIKELY THAT CONFLICTS OF INTEREST WILL ARISE IN THE DAY TO DAY OPERATION OF OUR BUSINESS. SUCH CONFLICTS, IF NOT PROPERLY RESOLVED, COULD HAVE A MATERIAL NEGATIVE IMPACT ON OUR BUSINESS. In the past, the company has issued shares for cash, assets and services at prices which were solely determined by James B. Wiegand. At that time, James B. Wiegand made a determination of both the value of services and assets exchanged for our shares, and, as well, the price per share used as compensation. Transactions of this nature were made at less than arm’s length and without input from a non-interested third party. Future transactions of a like nature could dilute the percentage ownership of the company represented by shares of an individual investor. While the company believes its past transactions were appropriate, and plans to act in good faith in the future, an investor in our shares will have no ability to alter such transactions as they may occur in the future and, further, may not be consulted by the company in advance of any such transactions. An investor who is unwilling to endure such dilution should not purchase our shares. THE LAWS WHICH GOVERN MERGER TRANSACTIONS PROVIDE THAT SINCE OUR SOLE DIRECTOR AND OFFICER AND SIGNIFICANT SHAREHOLDERSTOGETHER OWNOVER 50% OF OUR OUTSTANDING SHARES, WE MAY ENTER INTO A SHARE EXCHANGE, REVERSE MERGER OR OTHER SIMILAR TRANSACTION WITH A PRIVATE COMPANY IN AN UNRELATED BUSINESS WITHOUT THE PRIOR APPROVAL OF UNAFFILIATED SHAREHOLDERS. The various securities laws applicable to our company, our management may elect to enter and consummate a transaction to enter a new business. In that event, our shareholders would likely receive only an information statement with certain disclosures as required by law and would likely not be in a position to approve or disapprove the transaction. Investors who are unwilling to accept the uncertainty of new management, a new business plan, likely dilution and all the numerous related uncertainties that may materialize in the event such a transaction is consummated should not purchase our shares. As of the date of this report, management is evaluating the merits and risks associated with entering an additional business unrelated to its sailing school, however no definitive agreement has been signed. Possible Change of Business Plan. Management may elect to augment, supplement or otherwise change its business plan. This may happen in the near future. As of November 30, 2014 and the date of this report no decision in this regard has been reached. However, if such a plan is adopted, it may involve new management, and/or operations in a business unrelated to the Company's sailing school. The Company is considering various options and may ultimately elect to become involved with a "start up" or other business opportunity which is unproven, generates little or no cash revenues, projects significant negative cash flow and whose sole source of operating capital is the potential sale to investors of the Company's common stock. 13 There is a strong likelihood and significant risk that such change will result in continued and escalating losses. Risk to investors is extremely high. The Company could become insolventand cease operations entirely. Until these uncertainties are resolved there can be no prediction of or assurance of a favorable outcome. Therefore anyone unable or unwilling to risk a complete loss of all money invested should not purchase our shares. WE DEPEND UPON OUR KEY PERSONNEL AND THEY WOULD BE DIFFICULT TO REPLACE. We believe that our success will depend on the continued involvement of our senior management, i.e. our President, James B. Wiegand, who is 68 years old, and who also is responsible for boat maintenance, training operations and serves as our captain. Mr. Wiegand is involved in other business activities and we have no written employment agreement with him. If our President proves unwilling or unable to continue to serve then operations together with administrative functions and SEC reporting could be restricted or delayed.In light of the facts that our vessel is generally well maintained and student load has been below projections, Mr. Wiegand hasbeen able to stay current with all needs of the Company under its present business plan. As required, our President, who has over 50 years of sailing experience, but holds no license, plans to conduct our training voyages. If we are unable to operate with one employeeour business may suffer and investors would likely lose all money invested. RISKS RELATED TO OUR INDUSTRY SHAREHOLDERSRISK THAT WE WILL BE UNABLE TO SUCCESSFULLY MARKET OUR SERVICE. WE HAVE NOT YET ESTABLISHED THAT OUR SERVICE WILL BE SAFE, EFFECTIVE OR ACCEPTED IN THE MARKET. The training of offshore sailors is a niche market of undefined size and our mission to serve this market is likely to meet with slow acceptance and minimal sales. As of the date of this report, we have trained only six students. The students responded to our classified advertisement. Our first student provided us with a handwritten letter of recommendation and we now provide prospective students with a copy of his letter and related editorial coverage that ran in a sailing magazine. We are presently evaluating options to increase our student bookings. These include land based seminars, cooperative programs with sailing schools that offer only basic training, expansion of on board dive facilities, better use of the internet to recruit students. We are exposed to the dangers of bad weather, commercial ship traffic and numerous other risks inherent in voyaging across oceans in a small boat. Our vessel could be disabled, damaged or lost at sea. A student or staff member could be injured or lost at sea in spite of precautions. In the event our company fails to increase student revenue or encounters a serious and sustained problem with its operations or staffing, shareholders would likely lose their entire investment. WE INTEND TO UTILIZE OUR VESSEL TO TRAIN STUDENTS OF OUR SAILING SCHOOL. WE BELIEVE WE HAVE COMPLIED WITH THE APPLICABLE REQUIREMENTS OF THE U.S. DEPARTMENT OF TRANSPORTATION AND U.S. COAST GUARD. HOWEVER,WE HAVE NOT IDENTIFIED OR ATTEMPTED TO COMPLY WITH ANY APPLICABLE CERTIFICATION OR LICENSING REQUIREMENTS OF ANY OTHER JURISDICTIONS. Securing and maintaining licenses deemed necessary by any governmental jurisdiction for commercial use of our sailing vessel will be expensive and time consuming. Should this or any related requirement significantly delay or prevent us from generating revenue from our vessel and planned operations, then our cash reserves could be depleted. An unfavorable outcome in connection with this risk is possible; however we will not be in a position to predict the outcome. In the event we are unable to comply, we could be forced to abandon efforts to secure licenses and certifications. A significantly unfavorable and continuing outcome in connection with these risks will likely cause an investor to lose his entire investment. 14 REGULATORY AND LOCAL ADMINISTRATIVE AUTHORITIES HAVE THE POWER TO INTRODUCE NEW REGULATIONS OR TAXES THAT REQUIRE ADDITIONAL AND POTENTIALLY EXPENSIVE COMPLIANCE. SINCE WE HAVE ONLY LIMITED EXPERIENCE WITH OUR SERVICE, WE MIGHT BE UNABLE OR UNWILLING TO COMPLY WITH SUCH NEW REGULATION. Changes in existing regulations, the adoption of new regulations or the erratic enforcement of or reinterpretation ofexisting statute could adversely affect the development and marketing of our service. Since we have limited operating history, government regulation could cause unexpected delays and adversely impact our business in areas where our inexperience might lead to failure in complying with applicable requirements. Such failure to comply might also result in criminal prosecution, civil penalties, recall or seizure of our vessel, or partial or total suspension of operations. Any of these penalties could delay or prevent the promotion, marketing or sale of our service. We have neither legal, lobbying or other resources to favorably alter the course of such developments, and should they occur, shareholders would likely lose their entire investment. Our vessel and our sailing school operations have recently been relocated to California on a trial basis. As of the date of this report we have not realized any significant revenue from California based operations and we have not filed a California State Income tax Return. We have not applied for any license to do business, received any tax bill from the State of California or voluntarily paid any tax to the State. Nonetheless, we understand that we are likely subject us to a minimum tax charged by the state of California to do business within California. In connection with this contingency, our accountant has recommended that we include an $800 annual expense for doing business in California in our financial statements. Accordingly we have made allowance for such a cash outlay. Additionally, various counties located in California assess personal property taxes on business or personal assets located within their jurisdiction. To date we have not experienced any similar situation elsewhere; however, during early 2013 we received such a tax notice from Alameda County where our vessel was on January 1, 2013 at San Leandro Marina. We disputed the amount oftax which we believe was not calculatedbased upon an accurate valuation of our vessel. On August 4, 2014 we received notification that Alameda County had changed the assessed value of our vessel and the situation was resolved and tax of $310 was paid. Further, we understand that in the event such local personal property taxes, regardless oftheir accuracy, remain unpaid, and we are not able to take advantage of provisions we believe exempt transient vessels from the tax, we could find our vessel subject to aggressive tax collection methods, including tax lien and/or associated penalties.As of the date of this report we are not able to predict the outcome of this and any related uncertainties. IF OUR COMPETITORS SUCCEED IN DEVELOPING COMPETING SERVICES EARLIER THAN WE DO, IN OBTAINING REGULATORY APPROVALS THAT MAY BECOME MANDATORY FOR SUCH SERVICES MORE RAPIDLY THAN WE DO, OR IN DEVELOPING SERVICES THAT ARE MORE EFFECTIVE OR LESS EXPENSIVE THAN THE SERVICES WE DEVELOP, WE WILL HAVE DIFFICULTY COMPETING WITH THEM. We have expended significant financial resources to develop our curriculum and prepare our vessel. Thus far our efforts have proved unsuccessful in the marketplace. Our future success depends on our ability to timely identify new market trends and develop, introduce and support new and enhanced services on a successful and timely basis. We might not be successful in developing or introducing our services. 15 EVEN IF WE CONTINUE TO EXPEND THE FUNDS NECESSARY TO MAINTAINOUR YACHTTO THE HIGH STANDARD NECESSARY FOR SAFETY AT SEA, AND EVEN IF CAPABLE PERSONNEL ARE AVAILABLE, WE HAVE NOT YET DEMONSTRATED SIGNIFICANT MARKET ACCEPTANCE AND OUR SERVICE MIGHT NOT GAIN MEANINGFUL MARKET ACCEPTANCE AMONG THE POSSIBLY LIMITED NUMBER OF PEOPLE WHO WANT TO LEARN TO VOYAGE UNDER SAIL. The degree of market acceptance will depend on a number of factors, including: ● demonstration of the efficacy and safety of our training methods and planned curriculum; ● cost-effectiveness; ● potential advantages of alternative sailing schools which may offer similar opportunities; ● the effectiveness of marketing through classified advertisements. ● achieving market acceptance of our hands-on approach to the training of sailors. OUR YACHT AND ALL COMPANY OPERATIONS ARE PRESENTLY UNDER-INSURED AND MAY CONTINUE TO BE UNDER-INSURED AND THUS WE ARE, AND MAY REMAIN, EXPOSED TO UNLIMITED POTENTIAL LIABILITY RISKS FROM CLIENTS, STAFF OR OTHERS. Our planned sailing school operations create a risk of liability for injury or loss of life of participants. We manage our liability risks by following the proper protocols of good seamanship. We presently operate with only limited liability, asset loss or damage insurance. While we have recently increased our level of coverage, we have been unable to afford more complete insurance coverage. A policy that offers more coverage is both very expensive and difficult to obtain. In the future, insurance coverage maynot be available to us on acceptable terms, if at all. Further, without upgraded insurance our marketing efforts may not succeed and we may be barred from operating from otherwise available ports. To date we have been unable to obtain sufficient insurance coverage on reasonable terms or to otherwise protect against potential liability claims. As a result, we might not be able to commercialize our sailing school. If we face a future liability claim or loss of our under-insured yacht, we will suffer a material adverse effect on our financial condition and our investors would lose their entire investment. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds We are conducting a private placement of restricted shares of our common stock under exemptions from registration which are available to us. Accordingly, all share certificates issued in the private placement bear a restricted legend. Item 3 -Defaults Upon Senior Securities. No response required. Item 4 -Submission of Matters to a Vote of Security Holders. No response required. Item 5 -Other Information. No response required. Item 6 -Exhibits and Reports on Form 8-K. (a)Exhibits: 31.1: Certification of Principal Executive and Financial Officer 32.1: Section 1350 Certification XBRL (b) Reports on Form 8-K: None. 17 SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROSEWIND CORPORATION (Registrant) DATE:January 12, 2015BY:/s/ James B. Wiegand James B. Wiegand President 18
